Citation Nr: 0708292	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  06-07 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Anchorage, Alaska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a right foot and 
ankle disability.  

2.  Entitlement to service connection for a right foot and 
ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1977 to 
February 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision issued by 
the RO.  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a hearing at the RO in May 2006.  

The claim of service connection for a right foot and ankle 
disability was the subject of previous RO decisions in 
October 1983, May 1994, and November 1999.  The Board has a 
legal duty to address the "new and material evidence" 
requirement under 38 C.F.R. § 3.156(a) regardless of the 
actions of the RO.  

If the Board finds that new and material evidence has been 
submitted, it is bound by a statutory mandate to consider the 
merits of the case.  Barnett v. Brown, 8 Vet.App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet.App. 239, 244 (1993).  

The now reopened claim of service connection for a right foot 
and ankle disability is addressed in the REMAND portion of 
this document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  






FINDING OF FACT

The evidence presented since a November 1999 decision by the 
RO is more than cumulative in nature and does raise a 
reasonable possibility of substantiating the veteran's claim.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of service connection for a right foot and ankle 
disability.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of VCAA, or filed before the 
date of enactment and not yet final as of that date.  

Given that the action taken herein is favorable to the 
veteran, no further assistance in developing the facts 
pertinent to this limited matter is required at this time.  

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."  

In this case, the veteran's claim of service connection for a 
right foot and ankle disability was most recently denied in a 
RO decision in November 1999.  The veteran applied to reopen 
the claim in January 2005.  In a July 2005 rating decision, 
the RO determined that there was no evidence clinically 
demonstrating any relationship between the veteran's injury 
in service and his current right foot and ankle disability.    

However, since the November 1999 decision is final under 
38 U.S.C.A. § 7104(a), the Board must first ascertain whether 
new and material evidence has been received to reopen the 
claim.

Since that decision, the veteran has submitted both private 
facility and VA treatment records dated April 2000 to August 
2005, replete with reference to treatment for right foot and 
ankle disability.  In an August 2003 private facility record, 
the examiner notes "ankle pain with multiple etiologies of 
uncertain relationships."  In an August 2005 private 
facility record, the examiner commented that based on the 
history as reported by the veteran, his current disability 
was consistent with an injury suffered in service.  The 
examiner further commented that he had reviewed a few service 
medical records which seemed to support this conclusion.  
However, he could not unequivocally link the veteran's 
current disability to the injury suffered in service.

Also submitted, was the transcript of his hearing held before 
the undersigned VLJ in May 2006.  The veteran testified about 
the treatment he had received during and subsequent to 
service for the right foot and ankle disability suffered in a 
tank accident during training maneuvers while he was 
stationed in Germany.

This additional evidence of record is new and raises a 
reasonable possibility of substantiating the veteran's claim, 
in the Board's opinion.  

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the claim of service connection 
for a right foot and ankle disability.


ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for a right foot and ankle 
disability, the appeal to this extent is allowed, subject to 
further action as discussed below.


REMAND

Having reopened the claim of service connection for a right 
foot and ankle disability, the Board finds that additional 
development is necessary with respect to that claim.

During his May 2006 Board hearing, the veteran testified that 
he suffered an injury to his right foot when his foot got 
pulled underneath the tank during training maneuvers while he 
was stationed in Germany because a foot guard had not been 
installed in the tank.  In this regard, the Board notes that 
his service medical records abound with reference to 
treatment for a right foot injury.  As noted above, the 
veteran has also submitted post-service treatment records 
replete with reference to treatment for a right foot injury.  

Recently in McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
the United States Court of Appeals for Veterans Claims 
(Court) addressed the four elements that must be considered 
in determining whether a VA medical examination must be 
provided as required by 38 U.S.C.A. § 5103A.  Specifically, 
the Court held that the third element, indication the current 
disability or symptoms may be associated with service, 
establishes a low threshold and requires only that the 
evidence "indicates" that there "may" be a nexus between 
the two.  

The Court further held that types of evidence that 
"indicate" a current disability may be associated with 
service include medical evidence that suggest a nexus but is 
too equivocal or lacking in specificity to support a decision 
on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation. 

The Board finds that the current evidence of record does in 
fact "indicate" that there may be a nexus between the 
current right foot and ankle disability and service.  The 
veteran has not been afforded a VA examination to date to 
ascertain the nature, extent, and etiology of this right foot 
and ankle disability.  Such an examination is "necessary" 
under 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to 
contact the veteran in order to have him 
provide information referable to all 
treatment received for the right foot and 
ankle disability since service.  Based on 
the response, the RO should undertake all 
indicated action to obtain copies of all 
clinical records from all previously 
unidentified treatment sources.  The 
veteran should also be informed that he can 
submit evidence to support his claim.  

2.  The veteran should be afforded a VA 
examination to determine the nature, extent 
and likely etiology of the right foot and 
ankle disability.  

The veteran's claims file should be made 
available to the examiner for review in 
conjunction with the evaluation.  All 
studies deemed necessary should be 
performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner should opine as to whether the 
veteran's currently demonstrated right foot 
and ankle disability at least as likely as 
not (e.g., a 50 percent or greater 
likelihood) had its clinical onset during 
his period of active service.  A complete 
rationale should be given for all opinions 
and conclusions expressed in a typewritten 
report.  

3.  After completion of the above 
development, the veteran's claim of service 
connection for right foot and ankle 
disability should be readjudicated.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


